Case 2:20-cv-01259-WSS-PLD Document 66 Filed 05/25/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JERMAINE I. GOODMAN,
Plaintiff, Civil Action No. 2:20-cv-01259

v. Hon. William S. Stickman IV
MATHEW MICELI, et al,

Defendants.

 

 

ORDER OF COURT

In August of 2020, Plaintiff Jermaine I. Goodman (“Goodman”), a prisoner in the
custody of the Pennsylvania Department of Corrections, brought this pro se civil rights action
against various Pennsylvania Department of Correctional officials and medical personnel. (ECF
No. 1). Defendants Stephanie Wood, Mark Capozza, Eric T. Armel, Debra A. Hawkinberry,
Chuck Byers, Beth Rudziemski, M. Wiles, W. Tift, Lisa Duncan, Zachary J. Moslak, Keri
Moore, Dorina Varner, and John E. Wetzel (collectively referred to as “Corrections Defendants”)
filed a Motion to Dismiss on November 23, 2020. (ECF No. 23). Defendant Dr. Matthew
Miceli filed a Motion to Dismiss on January 6, 2021. (ECF No. 39). Defendant Dr. Peter C.
Saavedra (“Dr. Saavedra”) then filed a Motion to Dismiss on January 8, 2021. (ECF No. 42).
After the conclusion of briefing, Magistrate Judge Patricia L. Dodge issued a Report and
Recommendation on May 3, 2021, recommending that Dr. Miceli’s motion be granted, Dr.
Saavedra’s motion be denied, and the Corrections Defendants’ motion be granted in part and
denied in part. (ECF No. 62). Objections to the Report and Recommendation were due by May

20, 2021, and Goodman filed timely objections (ECF No. 63).
Case 2:20-cv-01259-WSS-PLD Document 66 Filed 05/25/21 Page 2 of 3

After its independent de novo review of the record and consideration of the pleadings of
the parties, the Court hereby ADOPTS Magistrate Judge Dodge’s Report and Recommendation
as its Opinion. The Court OVERRULES Plaintiff's objections.

AND NOW, this 25% day of May 2021, Dr. Matthew Miceli’s Motion to Dismiss is
hereby GRANTED (ECF No. 39). All claims against Dr. Miceli are dismissed with prejudice.
The Court further holds that further amendment would be futile. See In re Burlington Coat
Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (a court may decide to deny leave to
amend for reasons such as undue delay, bad faith, dilatory motive, prejudice, and futility); see
also 3 James Wm. Moore et al., Moore’s Federal Practice § 15.15 (3d ed. 2021) (“An
amendment is futile if it merely restates the same facts as the original complaint in different
terms, reasserts a claim on which the court previously ruled, fails to state a legal theory, or could
not withstand a motion to dismiss.”). Dr. Miceli is hereby TERMINATED as a party in this
case.

IT IS FURTHER ORDERED that Dr. Peter C. Saavedra’s Motion to Dismiss is DENIED
(ECF No. 42).

AND, IT IS FURTHER ORDERED that the DOC Defendants’ Motion to Dismiss is
GRANTED IN PART and DENIED IN PART (ECF No. 23). The motion is granted as follows:

e All Fourteenth Amendment and ADA claims are DISMISSED WITH
PREJUDICE. The Court holds that leave to amend these claims would be futile.
e Debra A. Hawkinberry, Beth Rudziemski, Zachary J. Moslak, Keri Moore, Dorina

Varner, and John E. Wetzel are hereby TERMINATED as parties in this case.
Case 2:20-cv-01259-WSS-PLD Document 66 Filed 05/25/21 Page 3 of 3

e The Fourteenth Amendment claim against Eric T. Armel is DISMISSED WITH
PREJUDICE, and amendment is not permitted as the Court holds it would be
futile.

e The Eighth Amendment claim against Stephanie Wood and Mark Capozza
relating to Goodman’s disability claim is DISMISSED WITH PREJUDICE. The
Court holds that leave to amend would be futile.

The motion is denied with respect to the following claims that may proceed:
e The Eighth Amendment claims against Lisa Duncan, Stephanie Wood and Mark
Capozza regarding Goodman’s mental health treatment requests.
e All other Eighth Amendment claims.
e The First Amendment retaliation claims against M. Wiles, W. Tift, Chuck Byers,
and Eric T. Armel.
BY THE COURT:

2A & Qo

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
